DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20, line 6 recites the limitation “the rotable core”, it is believed this is supposed to be -- the rotatable core--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a downwardly and outwardly sloped linear recess" in lines 1 and 2.  It is unclear if this limitation is in reference to a new, second recess or the originally claimed recess.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-39 and 41-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,640,864 to Miyamoto.
Miyamoto discloses a tumbler lock (10) extending along a longitudinal axis from an outer face at a proximate end to a distal end, the tumbler lock comprising: a shell (11) extending between the proximate end and distal end for housing a rotatable core (16) comprising a core head (enlarged section of 16) at the proximate end, the rotatable core extending along the longitudinal axis, the rotatable core defining a linear plurality of retractable tumblers (17) operable within tumbler slots (16a) communicating with an operating key when the operation key is inserted into the keyway, to permit rotation of the core about the axis, upon retraction of the tumblers into the tumbler slots, and a drainway (31) adjacent a lower interior wall of the shell to channel water flow downwardly and outwardly from within the tumbler lock (figure 1), the drainway comprising a recess between the core head and a lower interior surface of the shell within a lower quadrant of the tumbler lock, and the recess being at least partially below a horizontal plane defined along a bottom edge of the keyway (figure 1), as in claim 1.

Miyamoto further discloses the shell defining a first shell (11) having an asymmetrical profile extending across the longitudinal axis, for substitution of a second shell (13) with a corresponding asymmetrical profile extending across the longitudinal axis, the second shell comprising a top surface defining an opening sealed with a cap (front retainer with key opening 16c), the first shell defining a solid waterproof outer perimeter surface extending about and along the longitudinal axis, the outer perimeter surface comprising a solid waterproof top surface extending along the longitudinal axis (as best shown in figure 1), as in claim 5, wherein the rotatable core comprising an upper course of tumblers engaging an upper channel in the shell when in the locked position, an opposite lower course of tumblers engaging a portion of the drainway extending along a lower interior surface of the shell, the tumblers defining wafers biased for outward projection from the rotatable core when in the locked position (tumblers and respective channels are shown in figure 1), as in claim 6.
Miyamoto additionally discloses the shell defining an asymmetrical profile extending across a mid portion of the longitudinal axis, a solid waterproof outer perimeter wall extending 
Miyamoto also discloses an arcuate inner surface of the chamber defining a first boundary of the recess and an opposite surface on the core head defining a second boundary of the recess, the recess extending to a proximate end of the core head (figure 1 shows the arrangement of chambers and recesses), as in claim 10, wherein the opposite surface of the recess extending radially inwardly of the arcuate inner surface of the chamber (as shown in figure 1), as in claim 11, as well as a storage structure comprising the tumbler lock claimed in claim 1, the tumbler lock providing locking access to a storage compartment within the storage structure (column 2, lines 10-29), as in claim 43.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 

Miyamoto further discloses a method of inhibiting water accumulation in a locking system (10) for use in a storage structure, comprising: identifying a first shell (11) having an asymmetrical profile across a longitudinal axis, the first shell comprising a solid waterproof circumferential outer wall extending around the longitudinal axis of the first shell, the first shell being configured for housing a first rotatable locking core (16; as shown in figure 4); verifying that the asymmetrical configuration of the first shell corresponds to an asymmetrical profile of a second shell (13) having a top surface, the top surface defining a top opening closed with a cap, the second shell being designed for use in the locking system for the storage structure (as shown in the first, second and third embodiments); the second shell being configured for housing a second rotatable locking core (figures 19 and 28); and replacing the second shell with the first shell, for aligning engagement with a correspondingly configured mounting recess defined by the storage structure, and for operative communication with the locking system (as shown in the second and third embodiments), as in claim 14.
Miyamoto additionally discloses replacing the second shell with the first shell wherein the first shell defines a first chamber with a first cylindrical core profile, the second shell defines a second chamber with a second cylindrical core profile, and the first cylindrical core profile is different from the second cylindrical core profile (figures 4, 19 and 28), as in claim 15, and replacing the second rotatable core with the first rotatable core, the first rotatable core having a first cylindrical core profile different from a second cylindrical core profile defined by the second rotatable core (figures 4, 19 and 28), as in claim 16, as well as replacing the second 
Miyamoto also discloses selecting a first shell (11) defining a first chamber for housing the first rotatable locking core, the first rotatable locking core having a first core profile defining a first array of tumblers for engaging an upper recess defined by an upper interior surface of the first chamber and a second array of tumblers for engaging a lower recess defined by a lower interior surface of the first chamber, opposite the upper recess, the first and second array of tumblers in the first rotatable locking core configured as wafers biased for outward projection from the first rotatable locking core when in the locked position (figure 4), and the second shell defining a second chamber for housing the second rotatable locking core having a different core profile with a different array of tumblers configured as pins biased upwardly and outwardly toward the top opening when the second rotatable locking core is in a locked position (figures 19 and 28), as in claim 18, and providing a drainway (31) comprising a channel in a lower interior wall of the first shell to channel water flow downwardly and outwardly from within the first shell, the channel being in fluid communication with a keyway in the first rotatable locking core (the groove 31 terminates with an opening 11b in the front end of the housing 11 to drain water entering the housing 11 through the groove 31 and the opening 11b), as in claim 19.

Miyamoto further discloses a tumbler lock (10) comprising: a shell (11) defining an elongated body with an asymmetrical perimeter profile and extending along a longitudinal axis between a proximate end and a distal end for housing a rotatable core (16), the shell comprising a solid waterproof circumferential outer wall (shoulder that engages with the core) extending 
Miyamoto additionally discloses the shell defining an elevated solid rail (figure 4 shows the elevated rail, adjacent to numeral 11) extending along the longitudinal axis, the elevated rail extending upwardly to a top wall from an intermediate edge extending from a pair of opposed shoulders defined by the shell, the elevated rail comprising: a first vertical side wall, a second vertical side wall opposite to the first vertical side wall, and a vertical end wall extending between the first and second side walls, the end wall being adjacent the distal end, and the elevated rail defining a portion of the solid waterproof circumferential outer wall extending 
Miyamoto also discloses the drainway defines a pathway for waterflow outwardly from within the shell and from within the rotatable core (column 6, lines 54-57), as in claim 25, and the drainway comprising the arcuate recess between the outer surface of the core head and the opposing interior surface of the shell for fluid communication with a drainage opening adjacent the bottom of the proximate end of the shell (figure 1; column 6, lines 54-57), as in claim 26, comprising an outer face ring (the peripheral escutcheon on the proximal end of the shell) defining a protective annular scalp secured over the proximate end of the shell, the drainage opening configured as a channel slot along a lower edge of the protective annular scalp (figure 1), as in claim 30.
Miyamoto further discloses the first array of tumblers in the first rotatable core defining a first configuration of tumblers being different from a second configuration of the second array of tumblers in the second locking core wherein the first configuration of tumblers define outwardly biased wafers for interchangeable use in place of the second shell and second rotatable core 
Miyamoto additionally discloses a storage structure comprising the tumbler lock as claimed in claim 20, manufactured for outdoor use exposed to precipitation and in temperatures occasionally ranging below 0 degrees Celsius (column 2, lines 10-29), as in claim 44, wherein is an outdoor community mail box comprising a plurality of individually keyed privately accessible mail boxes (column 2, lines 10-29), as in claim 45.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Miyamoto also discloses a tumbler lock (10) extending along a longitudinal axis from an outer face at a proximate end to a distal end, the distal end configured for insertion into a housing recess (congruent to that as shown in figure 4) having an asymmetrical perimeter profile in a storage structure, the tumbler lock comprising: a shell (11) with a corresponding asymmetrical perimeter profile for housing a rotatable core (16) having a core head (enlarged section of 16) adjacent the proximate end, the shell extending between the proximate end and the distal end, the rotatable core defining a linear plurality of tumbler slots (16a) communicating with a keyway (16c) when an operating key is inserted into the keyway, a set of tumblers (17) in the linear 
Miyamoto further discloses a portion of the drainway extends along a lower interior surface of the shell and defines a drainage channel and the tumblers in the rotatable locking core engage the drainage channel when the rotatable core is in the locked position (as best shown in in figure 1), as in claim 32, and the drainage space comprises an arcuate recess defined by the outer surface of the core head and the opposing interior surface of the shell (figure 1), as in claim 33, a s well as the drainage space extends between (i) a 3 o'clock position and a 6 o'clock position of the rotatable core, or (ii) between the 6 o'clock position and a 9 o'clock position of the rotatable core (figure 1), as in claim 34.
Miyamoto additionally discloses the drainage space defines an arcuate sector within the lower quadrant, the lower quadrant extending between a 3 o'clock position and a 6 o'clock position of the rotatable core (figure 1), as in claim 35, as well as the drainage space defines an actuate section within the lower quadrant, the lower quadrant extending between a 6 o'clock position and a 9 o'clock position (figure 1), as in claim 36, and the drainway comprises a core 
Miyamoto also discloses the drainway comprises a drain slot (11b) extending along a lower wall of the shell, adjacent the drain opening and adjacent the proximate end (figure 1), as in claim 38, and the core drain opens between opposing side walls of the drain slot (figure 1), as in claim 39, as well as a lower edge of the drain slot defines a drip edge (figure 1), as in claim 41, wherein a storage structure comprising the tumbler lock claimed in claim 31, the tumbler lock providing locking access to a storage compartment in the storage structure (column 2, lines 10-29), as in claim 42.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, as applied above, in view of U.S. Patent Number 4,671,090 to Masaki et al.
Miyamoto discloses the invention substantially as claimed.  However, Miyamoto does not disclose an access door biased to cover the keyway.  Masaki et al. teach of a tumbler lock (figures 1-3) extending along a longitudinal axis from an outer face at a proximate end to a distal end, the tumbler lock comprising: a shell (A) extending between the proximate end and distal end for housing a rotatable core (1) comprising a core head (4) at the proximate end, the rotatable core extending along the longitudinal axis, the rotatable core defining a linear plurality of retractable tumblers (5) operable within tumbler slots (1d) communicating with an operating key when the operation key is inserted into the keyway, to permit rotation of the core about the axis, upon retraction of the tumblers into the tumbler slots, a drainway (7) adjacent a lower interior wall of the shell to channel water flow downwardly and outwardly from within the tumbler lock (figure 2), the drainway comprising a recess between the core head and a lower interior surface of the shell within a lower quadrant of the tumbler lock, and the recess being at least partially below a horizontal plane defined along a bottom edge of the keyway (figure 2), and an access door (2) biased (via S) to cover the keyway, the access door is pivotably mounted on a rotatable post (3) extending between a top recess in a frame defined by the proximate end of the core head and a bottom recess in the frame, the bottom of the access door defining an elevated bottom edge above an adjacent surface of the core head, the elevated bottom edge defining a clearance gap when the access door pivots above the adjacent surface (column 2, lines 43-51), as in claim 12, as well as a protective annular scalp (16) secured over the proximate end of the shell (figure 2), a bottom edge of the annular scalp defining a drainage slot (opening adjacent 7, in line with opening 8; figure 2) in drainage communication with the drainway, as in claim 13.
.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, as applied above.
Miyamoto discloses the claimed invention except for the size of the core drain. It would have been an obvious matter of design choice to have the size of the core drain being of a size that allows water to drain but prevents mechanical components from being removed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as 'being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock cylinder with environmental protection:

U.S. Patent Application Publication Number 2001/0047673 to Schwab; U.S. Patent Application Publication Number 2017/0226773 to McLeod et al.; U.S. Patent Application Publication Number 2019/0383058 to Misner; U.S. Patent Application Publication Number 2020/0299996 to Tartal et al.; U.S. Patent Number 2,747,397 to Jacobi; U.S. Patent Number 3,754,423 Seidewand; U.S. Patent Number 4,006,616 to Rubner et al.; U.S. Patent Number 4,349,722 to Kurth et al.; U.S. Patent Number 4,423,611 to Neyret et al.; U.S. Patent Number 6,209,369 to Freck; U.S. Patent Number 6,711,924 to Ritz; U.S. Patent Number 7,40,1484 to Holmes et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 12, 2021